[Cite as Fidelity Tax, L.L.C. v. Hall, 2014-Ohio-4448.]

                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT

Fidelity Tax, LLC,                                    :

                 Plaintiff-Appellee,                  :

v.                                                    :             No. 14AP-241
                                                                (C.P.C. No. 10CV-15275)
Jeffrey B. Hall,                                      :
                                                               (REGULAR CALENDAR)
                 Defendant-Appellant,                 :

Jane Doe, Name Unknown et al.,                        :

                 Defendants-Appellees.                :



                                             D E C I S I O N

                                      Rendered on October 7, 2014


                 Kemp, Schaeffer & Rowe Co., L.P.A., Michael N. Schaeffer
                 and Richard G. Murray, II, for appellant.

                 Means, Bichimer, Burkholder & Baker Co., L.P.A., Dennis J.
                 Morrison, and Jeffrey J. Madison, for appellee, Huntington
                 National Bank.

                   APPEAL from the Franklin County Court of Common Pleas

LUPER SCHUSTER, J.
        {¶ 1} Defendant-appellant, Jeffery B. Hall, appeals from a judgment entry and
order of the Franklin County Court of Common Pleas granting defendant-appellee,
Huntington National Bank's ("Huntington"), motion to confirm sale and distribute the
sale proceeds. Because the order confirming the sale and distributing the proceeds is not
a final appealable order, we dismiss the appeal for lack of jurisdiction.
I. Facts and Procedural History
        {¶ 2} In September 1998, appellant executed and delivered a promissory note to a
predecessor of Huntington in the original amount of $190,000. To secure payment,
No. 14AP-241                                                                                2

appellant executed a mortgage in favor of Huntington's predecessor in interest on real
property known as 597-601 Oak Street, Columbus, Ohio (the "property").                     On
September 20, 2007, Fidelity Tax, LLC ("Fidelity") purchased a tax certificate entitling
Fidelity to foreclose on the property because of appellant's delinquent taxes.
       {¶ 3} Fidelity filed a complaint to foreclose on the property on October 18, 2010
and named appellant as well as various potential lien holders, including Huntington, as
defendants. Huntington filed a cross-claim against appellant on November 26, 2010,
seeking to foreclose on its mortgage secured by the property. Fidelity subsequently
dismissed its complaint against appellant on December 16, 2011.
       {¶ 4} On April 3, 2012, Huntington filed a motion for summary judgment against
appellant. The trial court granted Huntington's motion for summary judgment and
decree of foreclosure on September 26, 2012. The property sold at public auction on
January 18, 2014.     The trial court confirmed the sale of the property and ordered
distribution of the sale proceeds on March 21, 2014. Appellant appealed that judgment to
this court on March 25, 2014.
       {¶ 5} After filing the appeal, on April 23, 2014, appellant filed a motion in the
common pleas court to distribute to him, pursuant to his homestead exemption rights, the
remaining balance of the proceeds from the sale of the property. Another valid lienholder,
who is a party to the original action, is challenging appellant's motion and attempting to
enforce her judgment and lien against appellant. The trial court has not ruled on the
pending motions.
II. Appeal Dismissed for Lack of a Final Appealable Order
       {¶ 6} In its brief, Huntington asserts that this court does not have jurisdiction to
review appellant's appeal because the judgment entry confirming the sale of the property
and the order to distribute the sale proceeds is not a final appealable order. We agree.
       {¶ 7} Ohio appellate courts have jurisdiction to review only final appealable
orders of lower courts within their districts.     Ohio Constitution, Article IV, Section
3(B)(2); R.C. 2505.03. If an order is not a final appealable order, the appellate court lacks
jurisdiction and the court must dismiss the appeal. K.B. v. Columbus, 10th Dist. No.
14AP-315, 2014-Ohio-4027, ¶ 8, citing Prod. Credit Assn. v. Hedges, 87 Ohio App. 3d 207
(4th Dist.1993). " ' "A judgment that leaves issues unresolved and contemplates that
No. 14AP-241                                                                           3

further action must be taken is not a final appealable order." ' " Browder v. Shea, 10th
Dist. No. 04AP-1217, 2005-Ohio-4782, ¶ 10, quoting State ex rel. Keith v. McMonagle,
103 Ohio St. 3d 430, 2004-Ohio-5580, ¶ 4, quoting Bell v. Horton, 142 Ohio App. 3d 694,
696 (4th Dist.2001).
      {¶ 8} A trial court order is final and appealable if it meets the requirements of
R.C. 2505.02 and, if applicable, Civ.R. 54(B). Eng. Excellence, Inc. v. Northland Assoc.,
L.L.C., 10th Dist. No. 10AP-402, 2010-Ohio-6535, ¶ 10.
      {¶ 9} R.C. 2505.02 defines a final order and provides, in pertinent part:
             (A) As used in this section:

             (1) "Substantial right" means a right that the United States
             Constitution, the Ohio Constitution, a statute, the common
             law, or a rule of procedure entitles a person to enforce or
             protect.

             (2) "Special proceeding" means an action or proceeding that is
             specially created by statute and that prior to 1853 was not
             denoted as an action at law or a suit in equity.

             (3) "Provisional remedy" means a proceeding ancillary to an
             action, including, but not limited to, a proceeding for a
             preliminary injunction, attachment, discovery of privileged
             matter, suppression of evidence, a prima-facie showing
             pursuant to section 2307.85 or 2307.86 of the Revised Code, a
             prima-facie showing pursuant to section 2307.92 of the
             Revised Code, or a finding made pursuant to division (A)(3) of
             section 2307.93 of the Revised Code.

             (B) An order is a final order that may be reviewed, affirmed,
             modified, or reversed, with or without retrial, when it is one of
             the following:

             (1) An order that affects a substantial right in an action that in
             effect determines the action and prevents a judgment;

             (2) An order that affects a substantial right made in a special
             proceeding or upon a summary application in an action after
             judgment;

             (3) An order that vacates or sets aside a judgment or grants a
             new trial;
No. 14AP-241                                                                                4

              (4) An order that grants or denies a provisional remedy and to
              which both of the following apply:

              (a) The order in effect determines the action with respect to
              the provisional remedy and prevents a judgment in the action
              in favor of the appealing party with respect to the provisional
              remedy.

              (b) The appealing party would not be afforded a meaningful or
              effective remedy by an appeal following final judgment as to
              all proceedings, issues, claims, and parties in the action.

       {¶ 10} Civ.R. 54(B) provides as follows:
              When more than one claim for relief is presented in an action
              whether as a claim, counterclaim, cross-claim, or third-party
              claim, and whether arising out of the same or separate
              transactions, or when multiple parties are involved, the court
              may enter final judgment as to one or more but fewer than all
              of the claims or parties only upon an express determination
              that there is no just reason for delay. In the absence of a
              determination that there is no just reason for delay, any order
              or other form of decision, however designated, which
              adjudicates fewer than all the claims or the rights and
              liabilities of fewer than all the parties, shall not terminate the
              action as to any of the claims or parties, and the order or other
              form of decision is subject to revision at any time before the
              entry of judgment adjudicating all the claims and the rights
              and liabilities of all the parties.
       {¶ 11} If a trial court enters judgment on some but not all of the claims in a multi-
party action, in the absence of express Civ.R. 54(B) language, an appellate court may not
review the judgment. K.B. at ¶ 15. Here, the March 21, 2014 entry and order did not
finalize all the claims of all the parties to the action and does not include the Civ.R. 54(B)
"no just reason for delay" certification. Specifically, the order includes that the remaining
balance of $92,443.37 is to be deposited with the clerk of courts and is "to be held pending
further order of this Court." (R. 271 at 4.) A review of the record shows that appellant has
No. 14AP-241                                                                                         5

a pending motion in the trial court claiming a homestead exemption entitling him to the
remaining balance. Another valid lienholder has opposed appellant's claimed entitlement
and has also filed a motion to distribute funds.
       {¶ 12} This case is a multi-party, multi-claim case, and the trial court entered final
judgment to fewer than all of the parties and claims without including the necessary
Civ.R. 54(B) certification.1 Therefore, the trial court's judgment entry and order
confirming the sale and distributing the proceeds is not a final appealable order.
Accordingly, this court lacks jurisdiction and appellant's appeal is dismissed.
                                                                                  Appeal dismissed.

                                BROWN and KLATT, JJ., concur.




1
  We need not consider whether the judgment entry before us is a final order under R.C. 2505.02 because
the lack of Civ.R. 54(B) language is dispositive. Moore v. Gross, 10th Dist. No. 09AP-1077, 2010-Ohio-
3328, ¶ 13.